Title: From George Washington to Clement Biddle, 15 May 1783
From: Washington, George
To: Biddle, Clement


                  
                     Dear Sir,
                     Hd Qrs Newburgh 15th May 83
                  
                  It is reported to us, that, Goods in Phila. are now selling below the prime cost—or below what formerly was the prime cost of like articles in England.  Should this be the case, of which none can judge better than your self, it would suit me very well to procure for my Family the following articles.
                  1000 Ells of German Oszabgs or Ticklinburg
                  Sterlg—prime Cost
                  4prof Linnat abt18d. 4DoDo2/64DoDo4/2Ps. of Sheeting3/6a piece of fine Cambk2ps. strong Check—wide kind2doznlarge Table Cloths3doznNapkins to suit Do12prlargest, & best kind of Bed Blankets200(Dutch) Blankets for my Negros1Caskof 4d. Nails1 Caskof 8d.Nails—flat points 1Cask of8d.1Do of10d.
     1Do of20d.

                  4 Ct Weight of white Lead Gd in Oyl
                  1 Piece of Russd drilling
                  If the above Articles can be had at such low rates as we are informed I would thankfully allow the usual Commissions for purchasing of them.  The Money shall be paid here upon demand or if it is necessary to deposit at the Sale, Mr Morris I perswade myself upon shewing him this Letter would advance it in Phila. & direct the application of the like sum in my hands which shall be paid to his order.
                  You will be pleased to observe that the purchase of these things depend absolutely upon the price; as I do not mean to buy them unless they are as low as they are reported to be.
                  The Blankets which I used to Import for my Negros came under the description of Dutch Blankets—abt 15 in a piece, striped large and of the best quality—such I now want.  In case of a purchase, I would have them sent to my House upon Potomack River consigned to Mr Lund Washington at Mt Vernon abt 10 Miles below Alexa.  My Compliments to which Mrs Washingtons are joined are offered to Mrs Biddle & I am Dr Sir Yr Most obedt Servt
                  
                     Go: Washington
                  
               